 



Supplemental Agreement
for Stephen M. Rownd
     THIS AMENDED AND RESTATED SUPPLEMENTAL AGREEMENT, effective as of
November 2, 2007, by and between First Charter Corporation, a corporation
organized under the State of North Carolina (“First Charter”), and Stephen M.
Rownd, a resident of the City of Charlotte, County of Mecklenburg, and State of
North Carolina (“the “Executive”).
Preamble
     First Charter employs the Executive as its Group Executive Vice President
and Chief Banking Officer, and the Executive devotes his time, attention, skill
and efforts to the performance of duties on behalf of First Charter as described
in his Amended and Restated Employment Agreement with First Charter dated
November 2, 2007 (the “Employment Agreement”). In consideration of services
rendered on behalf of First Charter and as an inducement for ongoing valuable
services until retirement, First Charter agreed to provide a deferred
compensation benefit to the Executive. First Charter and the Executive first
entered into a Supplemental Agreement to provide that benefit effective
December 19, 2001, and now agree to amend and restate the Supplemental
Agreement, as permitted under its terms.
     In consideration of the Supplemental Agreement and mutual promises
hereinafter contained, the parties hereto agree to the following Amended and
Restated Supplemental Agreement:
ARTICLE I — DEFINITIONS
     The following definitions shall govern this Supplemental Agreement:
     1.1 “Beneficiary” means the person designated in writing by the Executive
to receive any benefits due the Executive upon his death. If no such designation
is made or if the designated person is not living at the death of the Executive,
the Beneficiary shall be the Executive’s spouse, if living; otherwise, the
Beneficiary shall be his estate.
     1.2 “Benefit” means the benefit that will be available to the Executive as
described in Article III.
     1.3 “Benefit Distribution Date” means the first day of the first month
beginning on or after the date the Executive has attained age 65 and terminated
employment with First Charter.
     1.4 “Board of Directors’ means the board of directors of First Charter.
     1.5 “Disabled” means any of (a), (b), or (c) below:

1



--------------------------------------------------------------------------------



 



          (a) The Executive’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or entitlement to and receipt of
disability benefits under a disability insurance program that pays benefits on
the basis of the foregoing definition;
          (b) The Executive is, by reason of a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving either
(1) income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Executive ‘s employer or (2)
disability benefits under a disability insurance program that pays benefits on
the basis of the foregoing definition; or
          (c) The Executive is determined to be totally disabled by the Social
Security Administration.
     The Board of Directors, in its sole discretion, shall determine if the
Executive is Disabled upon certification thereof by a qualified physician
selected by the Board of Directors after such physician examines the Executive.
     1.6 “Distribution Event” means an event upon which the Executive may become
entitled to receive his Benefit as described in Article IV.
     1.7 “First Charter” means First Charter Corporation.
ARTICLE II — VESTING
     The Executive became 50% vested in his Benefit on January 1, 2006. On each
January 1 thereafter on which the Executive has continued to be an employee of
First Charter, Executive became and will continue to become vested in an
additional 10% of his Benefit. The Executive shall vest in 100% of his Benefit
on January 1, 2011 if he remains an employee of First Charter through such date,
subject all times to the forfeiture provisions of Article VI.
     Furthermore, the Executive shall become 100% vested in his Benefit before
January 1, 2011 if (i) he dies, (ii) he becomes Disabled or (iii) First Charter
has a Change in Control (as such is defined in the Employment Agreement).
ARTICLE III — AMOUNT OF THE BENEFIT
     3.1 Following a Distribution Event, the Executive, if fully vested, shall
receive a monthly benefit payment in the form of 120 monthly installments of
$10,041.67 each, with a total of payments of $1,205,000 (the “Benefit”).
     3.2 Following a Distribution Event, the Executive, if not fully vested,
shall receive a reduced monthly benefit payment in the form of 120 monthly
installments. The amount of the monthly benefit payment is determined by the
percent vested as indicated on the following table:

2



--------------------------------------------------------------------------------



 



                      Monthly Benefit     Vesting Adjustment       Payment to  
  Date   Percent Vested   Executive   Total of Payments
1/01/06
  50%   $5,020.83   $602,500
1/01/07
  60%   $6,025.00   $723,000
1/01/08
  70%   $7,029.17   $843,500
1/01/09
  80%   $8,033.33   $964,000
1/01/10
  90%   $9,037.50   $1,084,500
1/01/11
  100%   $10,541.67   $1,205,000

ARTICLE IV — DISTRIBUTION EVENTS
     The Benefit shall be paid to the Executive or the Executive’s Beneficiary
upon the following events:

  •   If the Executive’s employment is terminated on or after the Benefit
Distribution Date, the Executive shall be entitled to payment of Ten Thousand
Forty-One Dollars and 67 Cents ($10,041.67) per month for 120 monthly
installments. Payment will begin as soon as practicable following the
Executive’s termination of employment and in all events within ninety (90) days
of such termination.     •   If the Executive’s employment is terminated by
reason of his death or if the Executive’s death occurs after a Distribution
Event but before full payment of the Benefit has been made to the Executive, the
Beneficiary shall be entitled to the continuation of monthly installments of Ten
Thousand Forty-One Dollars and 67 Cents ($10,041.67) per month, so that a total
of 120 such installments are paid to the Executive and the Executive’s
Beneficiary. Payment to the Beneficiary will begin (or continue to the
Beneficiary) as soon as practicable following the Executive’s death and in all
events within ninety (90) days of such death.     •   If the Executive becomes
Disabled before reaching his Benefit Distribution Date and while in the employ
of First Charter, the Executive shall be entitled to payment of Ten Thousand
Forty-One Dollars and 67 Cents ($10,041.67) per month for 120 monthly
installments. Payment will begin as soon as practicable following the date the
Executive becomes Disabled and in all events within ninety (90) days of such
event.     •   If the Executive’s employment is terminated before the Executive
attains his Benefit Distribution Date for any reason other than the Executive’s
death or becoming Disabled, the Executive shall be entitled to payment of the
vested portion of the Benefit in 120 equal monthly installments in the amount
indicated in Section 3.2. Payment will begin as soon as practicable following
the date the Executive’s termination of employment and in all events within
ninety (90) days of such termination and in all events within ninety (90) days
of such event.

3



--------------------------------------------------------------------------------



 



ARTICLE V — PAYMENT OF BENEFIT
     5.1 Form of Payment. As stated in Article IV, the Executive will receive
his Benefit in 120 equal monthly installments in the applicable amount indicated
in Article III. All monthly benefit installments will be paid in cash.
     5.2 Alternate Recipients. If, in the sole opinion of First Charter, the
Executive or Beneficiary is physically or mentally incapacitated to properly
receive such payments, First Charter may make (or cause to be made) payments to
any member of the family of the Executive or Beneficiary, or for the use and
benefit of the Executive or Beneficiary, or to any person or institution
providing care for the Executive or Beneficiary. All payments so made shall
fully discharge and acquit First Charter of its obligation to provide the
Benefit to the amounts thereof.
     5.3 Withholding for Taxes. First Charter (or its paying agent, if payments
are made by an insurance company or other provider under an annuity) shall
withhold from any benefits payable under this Supplemental Agreement all
federal, state, city, or other taxes, or qualified domestic relations order or
divorce decree as shall be required pursuant to any law, government regulation
or ruling, or court order.
ARTICLE VI — FORFEITURE OF BENEFIT
     Rights to any unvested payments of the Executive’s Benefit pursuant to this
Supplemental Agreement shall be immediately forfeited if the Executive engages
in any act that results in the Executive’s Termination for Cause (as defined in
the Employment Agreement) or the breach of any covenant in the Employment
Agreement.
ARTICLE VII — STATUS OF BENEFIT
     7.1 Accrual of Benefit. First Charter may use any reasonable accounting
policy in accruing the Benefit, and shall accrue the Benefit on its books on a
monthly basis. The amount accrued shall be segregated from other accounts on the
books and records of First Charter as a contingent liability of First Charter to
the Executive.
     7.2 General Creditor. The Executive shall be regarded as a general creditor
of First Charter with respect to any rights derived by the Executive from the
existence of this Supplemental Agreement or the existence or amount of the
liability. Title to and beneficial ownership of any assets, whether cash,
investments, life insurance policies, or other assets that First Charter may
intend to use as a source of payment, shall at all times remain with First
Charter. The Executive and his Beneficiary shall not have any property interest
whatsoever in any specific assets of First Charter.
     7.3 Liability of First Charter. Nothing in this Supplemental Agreement
shall constitute the creation of a trust or other fiduciary relationship between
First Charter and the Executive or between First Charter and the Beneficiary or
any other person. First Charter shall not be considered a trustee by reason of
this Supplemental Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE VIII — CLAIMS AND REVIEW PROCEDURE
     In the event that any claim for benefits that must initially be submitted
in writing to the Board of Directors, is denied (in whole or in part) hereunder,
the claimant shall receive from First Charter a notice of denial in writing
within 60 days, written in a manner calculated to be understood by the claimant,
setting forth the specific reasons for denial, with specific reference to
pertinent provisions of this Supplemental Agreement.
     Any disagreements about such interpretations and construction shall be
submitted to an arbitrator subject to the rules and procedures established by
the American Arbitration Association. The arbitrator shall be acceptable to both
First Charter and the Executive (or Beneficiary); if the parties cannot agree on
a single arbitrator, the disagreement shall be heard by a panel of three
arbitrators, with each party to appoint one arbitrator and the third to be
chosen by the other two.
     No member of the Board of Directors shall be liable to any person for any
action taken under Article VIII except those actions undertaken with lack of
good faith.
ARTICLE IX — THE SUPPLEMENTAL AGREEMENT
     9.1 Assignment. Except for the designation of the Beneficiary by the
Executive, no rights under this Supplemental Agreement may be assigned,
transferred, pledged or encumbered by the Executive or the Beneficiary except by
will or by North Carolina interstate laws or other laws of descent and
distribution. This Supplemental Agreement may be assigned by First Charter only
(i) if First Charter or substantially all of its assets are purchased by another
entity or are merged into the assets of another entity, and such entity
specifically assumes First Charter’s obligations thereunder, or (ii) with the
prior written consent of the Executive.
     9.2 Supplemental Agreement Binding. This Supplemental Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
next of kin, successors, assigns, heirs, personal representatives, executors,
administrators, and legatees. First Charter shall not merge or consolidate with
any other entity or reorganize unless and until such succeeding and continuing
entity agrees to assume and discharge the obligations of First Charter under
this Supplemental Agreement. Upon such assumption, the term First Charter as
used in this Supplemental Agreement shall be deemed to refer to such successor
to First Charter. The Board of Directors, at its sole discretion, reserves the
right to amend, revise, or terminate this Supplemental Agreement with respect to
future benefits only, but the Executive’s consent must be obtained for all other
amendments or revisions.
     9.3 Entire Agreement. This document constitutes the entire understanding
between the parties as to the provision of supplemental retirement benefits
hereunder by First Charter to the Executive. This Amended and Restated
Supplemental Agreement supersedes the Supplemental Agreement that was entered
into between the parties effective December 19, 2001, and may only be modified,
altered, or amended by prior written approval and consent of Executive and First
Charter with respect to Executive’s right to or the payment of vested Benefits.

5



--------------------------------------------------------------------------------



 



ARTICLE X — MISCELLANEOUS
     10.1 No Guarantee of Employment. Nothing in this Supplemental Agreement
shall be construed as guaranteeing future employment to the Executive. The
Executive continues to be an employee of First Charter subject to the Employment
Agreement.
     10.2 Not “Compensation” for Other Purposes. Any deferred compensation
payable under this Supplemental Agreement (or the actuarial or the net present
value of any such payments) shall not be deemed salary or other compensation to
the Executive for purposes of any qualified retirement plans maintained by First
Charter, any incentive bonus plans, or for purposes of any other fringe benefit
obligations of First Charter.
     10.3 Governing Law. This Supplemental Agreement shall be construed in
accordance with and governed by the laws of the State of North Carolina, except
to the extent such laws are preempted by federal laws and regulations.
     10.4 Plan to Comply with Code Section 409A.
          (a) This Supplemental Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
guidance issued thereunder to the extent that such section is applicable.
Accordingly, notwithstanding any other provision of the Plan, the Board of
Directors may amend this Supplemental Agreement at any time to the extent
required to comply with Code section 409A and the guidance issued thereunder or
to ensure that any portion, or all, of the compensation provided under this
Supplemental Agreement will not be subject to section 409A, as the Board of
Directors may determine to be necessary or appropriate.
          (b) Each provision of this Supplemental Agreement that involves the
deferral of compensation that is subject to Code section 409A shall be
interpreted in a manner that complies with such section, and each provision that
conflicts with such requirements shall be neither valid nor enforceable. This
Supplemental Agreement may not be amended in any way to accelerate the payment
of any amounts credited to the Executive’s Benefit as of the effective date of
such amendment, except as may be permitted by Code section 409A and the guidance
issued thereunder.
          (c) Notwithstanding any provision of this Supplemental Agreement, the
Board of Directors may terminate this Supplemental Agreement at any time under
any circumstances permitted by section 409A (and the guidance issued thereunder)
and, if the Board of Directors so desires, cause the Benefit (or the remaining,
unpaid portion thereof) to be paid out in lump sum payments in cash as soon as
practicable following such termination.
          (d) First Charter and the Executive further acknowledge that if the
Executive is determined to be a “specified employee” as such term is defined in
section 409A of the Code on the termination of the Executive’s employment, that
certain payments to the Executive under this Agreement may be required to be
postponed to comply with section 409A. Thus, the parties

6



--------------------------------------------------------------------------------



 



agree that, in such event, any payments that are so postponed will be paid to
the Executive, without interest, on the first day of the calendar month
following the end of the required postponement period.
          (e) Executive acknowledges that any tax, interest and/or penalty
resulting from non-compliance with section 409A of the Code is his
responsibility and not that of First Charter or any successor.
     IN WITNESS WHEREOF, the Parties have entered into this amended and restated
Supplemental Agreement as of the 2nd day of November, 2007.

                  FIRST CHARTER CORPORATION    
 
           
 
  By:   /s/ Josephine P. Sawyer
 
        Name: Josephine P. Sawyer         Title: Executive Vice President Human
Resources    
 
                /s/ Stephen M. Rownd                   Stephen M. Rownd
        Executive Vice President and
        Chief Banking Officer    

7